Title: To Alexander Hamilton from Alexander Thompson, 23 September 1799
From: Thompson, Alexander
To: Hamilton, Alexander


          
            Sir
            Albany Sepr. 23d. 1799—
          
          I had the honor to write to you the 15th. Instant. As your Arrival may not be expected in this City as soon as was then Said to be, I take the liberty to enclose to you, a Copy of the Memorandums delivered to me by Major Rivardi, Touching the garrison of Fort Niagara. As they are many and various, I must beg to leave them to Operate with the pleasure of the Major General.
          My family, Arrived here on Thursday last from New York, and tomorrow Morning, I shall proceed to Schennectady, on my return to Fort Niagara. could a boat be furnished from Mr. H. Glen for the Use of the Garrison, my return would be favored. As I was led by Major Rivardi to believe that this Should be done, having a Corporal and three Men of my Company with me, the General will be pleased to Observe the Situation in Which I am placed.
          With Sentiments of great respect and esteem I have the honor to be Sir, Your Most Obedient Humble Servant
          
            Alexr. Thompson Captain
            1st. Regt Artillerists & Engineers
          
          Major General Alexr. Hamilton New York
        